Citation Nr: 0033623	
Decision Date: 12/26/00    Archive Date: 01/03/01

DOCKET NO.  93-04 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
the residuals of a fracture to the nasal bone.

2.  Entitlement to service connection for chronic headaches.

3.  Entitlement to service connection for a bilateral eye 
disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous condition.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at 
Law



WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to May 1955.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from an October 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the veteran's claim of entitlement to service 
connection for chronic headaches.  By that decision, the RO 
also granted service connection for the residuals of a nasal 
fracture and assigned a noncompensable evaluation.  The 
veteran subsequently perfected a timely appeal regarding the 
disability rating assigned for residuals of nasal fracture.

In October 1997, the Board denied the veteran's claims of 
entitlement to a compensable evaluation for the residuals of 
a nasal fracture and entitlement to service connection for 
chronic headaches.  The veteran subsequently filed a timely 
appeal to the United States Court of Appeals for Veterans 
Claims (the Court).

While the case was pending at the Court, the veteran's 
attorney and the VA Office of General Counsel filed a joint 
motion for remand in April 1998, requesting that the Court 
vacate the Board's October 1997 decision and remand the 
issues of entitlement to a compensable evaluation for the 
residuals of a nasal fracture and entitlement to service 
connection for chronic headaches for further development and 
readjudication.  In April 1998, the Court granted the motion, 
vacated the Board's October 1997 decision and remanded the 
case to the Board for compliance with directives that were 
specified in the motion.

In July 1998, the Board remanded the veteran's claims to the 
RO for further evidentiary development and for readjudication 
in light of the Court's directives.  The requested 
development was completed, and the RO issued a Supplemental 
Statement of the Case (SSOC) in April 2000 in which it 
continued to deny the veteran's claims of entitlement to a 
compensable evaluation for the residuals of a nasal fracture 
and entitlement to service connection for chronic headaches.  
The claims folder was then returned to the Board.

In the October 1993 rating decision, the RO also determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for a 
nervous condition.  In January 1994, the veteran submitted a 
Notice of Disagreement (NOD) with that decision.  Because no 
action was subsequently taken with respect to this issue, the 
Board referred this matter to the RO in its October 1997 
decision.  In April 2000, the RO issued a SSOC in which it 
continued to find that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a nervous condition.  Thereafter, in April 
2000, the veteran submitted a Substantive Appeal (VA Form 9) 
regarding that decision.  Thus, this matter is also presently 
before the Board on appeal. 

In its October 1997 decision, the Board also found that the 
veteran had raised a claim of entitlement to service 
connection for eye pain.  This matter was referred to the RO 
for appropriate action.  Thereafter, in a September 1999 
rating decision, the RO denied the veteran's claim of 
entitlement to service connection for blindness, claimed as 
eye pain.  The veteran subsequently submitted a NOD with that 
decision, and in April 2000 the RO issued a Statement of the 
Case (SOC).  Thereafter in April 2000, the veteran submitted 
a Substantive Appeal regarding this issue.  Thus, this issue 
is also presently before the Board on appeal. 

In a June 2000 letter from the RO, the veteran was advised 
that his case was being returned to the Board and that he had 
90 days in which to submit any additional evidence or 
argument in support of his claim.  In an August 2000 letter 
to the Board, the veteran's attorney requested that he be 
advised as to whether the veteran's case was prepared for the 
Board's decision.  In a response letter dated in September 
2000, the Board advised the veteran's attorney that it was 
unclear from his letter whether he wished to submit any 
additional evidence or argument or desired a hearing.  The 
attorney was referred to 38 C.F.R. § 20.1304 (2000) and to 
the RO's June 2000 letter and was informed that the veteran's 
case was being held for 30 days to await his reply.  Later 
that month, the attorney responded that the veteran did not 
intend to submit any additional evidence or argument or to 
request a hearing.  The attorney requested that the Board 
adjudicate the veteran's claim at its earliest possible 
convenience.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran's residuals of a nasal fracture 
are currently asymptomatic.  Marked interference with 
breathing space, 50 percent obstruction of the nasal passages 
on both sides or complete obstruction on one side are not 
clinically demonstrated.

2.  The preponderance of the credible and probative evidence 
of record is against the veteran's claim that his chronic 
headaches were incurred in service.

3.  The preponderance of the competent and probative evidence 
of record demonstrates that the veteran does not have a 
current bilateral eye disability.

4.  In a September 1992 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
nervous disorder.  The veteran subsequently appealed this 
decision.  In August 1993, the veteran withdrew his appeal 
with respect to the RO's September 1992 decision.

5.  Evidence submitted since the RO's September 1992 decision 
does not bear directly and substantially upon the specific 
matter under consideration; is merely cumulative of 
previously submitted evidence; and is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.
CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
residuals of a fracture to the nasal bone are not met.  38 
U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic 
Code 6502 (2000); 38 C.F.R. § 4.97, Diagnostic Code 6502 
(1996).

2.  Chronic headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (2000).

3.  A bilateral eye disability was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

4.  The veteran withdrew his appeal as to the RO's September 
1992 rating decision; thus that decision became final one 
year after the veteran received notification of the decision.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.204(b), 20.1103 (2000).

5.  Evidence submitted since the RO's September 1992 rating 
decision is not new and material; thus, the veteran's claim 
of entitlement to service connection for a nervous condition 
is not reopened.  38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. 
§§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to a compensable 
evaluation for the residuals of a fracture to the nasal bone, 
as well as entitlement to service connection for chronic 
headaches and a bilateral eye disability.  He is also seeking 
to reopen a claim of entitlement to service connection for a 
nervous condition.  In this interest of clarity, the Board 
will separately address the issues on appeal.

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
"reasons or bases" requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

1.  Entitlement to a compensable evaluation for the residuals 
of a fracture to the nasal bone.

Relevant Law and Regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Ratings Schedule).  38 
C.F.R. § Part 4 (2000).  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
requirements set forth in these regulations for evaluation of 
the complete medical history of the veteran's condition 
operate to protect veterans against adverse decisions based 
on a single, incomplete or inaccurate report, and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See 38 C.F.R. §§ 4.1, 4.2 (2000); see also Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 
12 Vet. App. 119, 126 (1999), the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating for a disability was not limited to that reflecting 
the then- current severity of the disorder.  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period. 

Specific schedular criteria

Effective October 7, 1996, during the pendency of this 
appeal, the VA's Ratings Schedule, 38 C.F.R. Part 4, was 
amended with regard to evaluating a deviated nasal septum.  
64 Fed. Reg. 25208, 25209 (1999) (codified at 38 C.F.R. §§ 
4.85-4.87).  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991); see also VAOPGCPREC 3-2000 (2000) [opinion of VA 
General Counsel that the decision in Karnas is to be 
implemented by first determining whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the former and current 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change, and that the 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of the change.].  
See also 38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. 
§ 14.507 (2000) [precedential opinions of VA's General 
Counsel are binding on the Board].

In this case, the RO provided the veteran with notice of the 
old regulations in the June 1994 SSOC and of the revised 
regulations in the April 2000 SSOC.  Thus, the Board finds 
that it may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 393-394(1993)

Prior to October 7, 1996, a traumatic deviated nasal septum 
with marked interference with breathing space was provided a 
maximum 10 percent schedular evaluation.  A noncompensable 
evaluation was provided for slight symptoms only.  38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (1996).

Effective October 7, 1996, traumatic deviated septum with 50 
percent obstruction of the nasal passages on both sides or 
complete obstruction on one side was provided a maximum 10 
percent schedular evaluation under 38 C.F.R. § 4.97, 
Diagnostic Code 6502 (2000).  The current Diagnostic Code 
does not specifically provide for a noncompensable evaluation 
for deviated nasal septum.  Where, as here, the VA Schedule 
for Rating Disabilities does not provide for a noncompensable 
rating for a particular disability, a noncompensable 
evaluation will be assigned when the required residuals are 
not shown.  38 C.F.R. § 4.31 (2000).

Duty to assist

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) 
[to be codified at 38 U.S.C.A. § 5103A].    

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 

Factual Background

The veteran's service medical records reveal that in December 
1953 he sustained a laceration and a simple transverse 
fracture of the nose with minimal displacement.  No nerve or 
artery involvement was found, and no reduction was necessary.  
Subsequent service medical records are negative for any 
complaints or findings regarding the veteran's nose.  In a 
physical examination conducted at discharge, the veteran's 
nose was found to be normal.

During a physical examination conducted in October 1982, a VA 
physician noted that there was a questionable slight 
deviation of the veteran's nasal septum to the right.  VA 
outpatient treatment records dated throughout 1991 and 1992 
reveal that the veteran reported a variety of symptoms, 
including nose pain and difficulty breathing.  Various 
diagnoses were also noted, including chronic obstructive 
pulmonary disease (COPD). 

In August 1993, the veteran filed a claim of entitlement to 
service connection for a fractured nose.  He asserted that he 
was experiencing breathing problems, which he believed to be 
related to the fracture he sustained during service.  

In the October 1993 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for the 
residuals of a fracture of the nasal bone and assigned a 
noncompensable evaluation.  In reaching this determination, 
the RO cited to the in-service record of a nose fracture and 
the October 1982 report of physical examination that revealed 
a questionable slight deviation of the nasal septum.  In 
November 1993, the veteran's representative submitted a 
statement expressing disagreement with the disability rating 
assigned.

In a letter dated February 1994, the veteran asserted that he 
had been told by a physician during service that his nasal 
fracture would lead to problems in the future.  He contended 
that he was entitled to a compensable evaluation for this 
disability.

In a March 1994 VA clinical note, it was noted that a 
computerized tomography (CT) scan of the veteran's head that 
was performed in December 1994 had been normal.  In a March 
1994 medical certificate, it was noted that the veteran was 
experiencing pain in his nose and head, which radiated to his 
eyes.

In its October 1997 decision, the Board denied the veteran's 
claims of entitlement to a compensable evaluation for the 
residuals of a nasal fracture and entitlement to service 
connection for chronic headaches.  As noted above, the 
veteran subsequently filed a timely appeal to the Court.  
While the case was pending at the Court, the veteran's 
attorney and the VA Office of General Counsel filed a joint 
motion for remand in April 1998, requesting that the Court 
vacate the Board's October 1997 decision and remand the 
issues of entitlement to a compensable evaluation for the 
residuals of a nasal fracture for further development and 
readjudication.  The Joint Motion stated that VA had failed 
to fulfill its duty to assist by providing the veteran with a 
comprehensive VA physical examination in order to assess the 
severity of his service-connected disability.

In April 1998, the Court granted the motion, vacated the 
Board's October 1997 decision and remanded the case to the 
Board for compliance with directives that were specified in 
the motion.  In July 1998, the Board remanded the veteran's 
claims to the RO for further evidentiary development and for 
readjudication in light of the Court's directives.  
Specifically, the Board instructed the RO to provide the 
veteran with a VA medical examination to determine the nature 
and extent of impairment caused by his service-connected 
residuals of a fracture of the nasal bone.

In September 1998, in accordance with the Board's remand 
instructions, the veteran was provided with a VA physical 
examination.  The veteran reported that when he breathed 
deeply, he would experience a sharp pain in the middle of his 
forehead.  He indicated that he had some difficulty breathing 
through his nose, but that the use of a nasal inhaler helped 
him to breathe better.  The veteran denied that he had 
sinusitis, but did report that he experienced headaches 
daily.  He also reported that he had a history of emphysema.  
Upon examination, the VA examiner noted that there was a 
well-healed, very small scar between the veteran's eyebrows.  
No swelling or redness was seen, and the VA examiner could 
not palpate any skull fractures.  The VA examiner found the 
veteran's nasal bones to be within normal limits, with no 
evidence of nasal obstruction.  Both nostrils were found to 
be patent, and the nasal mucosa was noted to be neither 
reddened nor swollen.  Some minimal tenderness was noted over 
the frontal sinuses.  The VA examiner noted that skull x-rays 
were obtained, which demonstrated that the calvarium appeared 
to be intact, including the frontal bone.  The VA examiner 
also noted that x-rays had been obtained of the sinuses in 
February 1998, and they showed normal paranasal sinuses.  X-
rays of the sinuses had also reportedly been obtained in 
October 1997, and the results were found to be consistent 
with chronic pansinusitis.  

Following examination, the VA examiner concluded that none of 
the veteran's x-rays or CT scans showed any evidence of 
deformity.  The VA examiner further concluded that physical 
examination also failed to reveal any significant nasal 
deformity or nasal obstruction.  The VA examiner noted a 
diagnosis of a normal nasal and skull exam.  The VA examiner 
indicated that the veteran seemed to have intermittent 
sinusitis, which was unrelated to his prior history of a 
nasal fracture.

In February 1999, the RO obtained copies of all of the 
veteran's outpatient treatment records from the VA Central 
Texas Health Care System.  These records reveal that the 
veteran continued to receive treatment for a variety of 
disabilities, including COPD and emphysema.  Numerous 
complaints were also noted, including nose pain and 
difficulty breathing.

The veteran was examined by Dr. N.D., a private physician.  
In a March 1999 examination report, Dr. N.D.  In his report 
of the veteran's medical history, Dr. N.D. stated 
"apparently while [the veteran] was in the VA [sic] he was 
hit on the frontal part of the head and since then he has had 
headaches off and on."  It was noted that the veteran had a 
history of coughing and shortness of breath, and that he had 
to use inhalers.  Dr. N.D. noted diagnoses of severe COPD and 
a history of tobacco use.  In November 1999, Dr. N.D. 
submitted treatment records dated from March 1999 to November 
1999.  Throughout these records, Dr. N.D. noted that the 
veteran had a history of COPD, chronic headaches, chronic 
psychiatric problems, diabetes and high blood pressure.  In a 
June 1999 examination report, Dr. N.D. concluded that the 
veteran had chronic shortness of breath because of his COPD.

In April 2000, the RO issued a SSOC in which it continued to 
deny the veteran's claim of entitlement to a compensable 
evaluation for the residuals of a nasal fracture.  The claims 
folder was then returned to the Board.

Analysis

Preliminary matters - duty to assist; standard of review

As noted above, VA has a duty to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits.  See the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) [to be codified at 38 U.S.C. § 5103A].  
This case was remanded in July 1998 for additional 
evidentiary development, which was completed by the RO.  
There now is ample medical and other evidence of record, the 
veteran has been provided with a recent physical examination, 
and there is no indication that there are any additional 
records that have not been obtained and which would be 
pertinent to the present claim.  Neither the veteran nor his 
attorney have pointed to any such records.  Therefore, the 
Board finds that all facts that are relevant to this issue 
have been properly developed and that no further action is 
required in order to comply with VA's duty to assist.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  See 38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

In accordance with the Court's ruling in Karnas, the Board 
has considered the veteran's claim under both the current and 
the former schedular criteria in order to determine which 
version is most favorable to him.  See Karnas, 1 Vet. App. at 
311. See VAOPGCPREC 3-2000. 

Having reviewed the complete record, however, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation under either the new or the old 
criteria.  In essence, the Board finds that the preponderance 
of the competent and probative evidence does not demonstrate 
that the veteran's service-connected residuals of a nasal 
fracture are manifested by marked interference with breathing 
space so as to warrant a 10 percent evaluation under 38 
C.F.R. § 4.97, Diagnostic Code 6502 (1996).  The Board 
further finds that the preponderance of the competent and 
probative evidence does not demonstrate that the veteran's 
service-connected residuals of a nasal fracture are 
manifested by 50 percent obstruction of the nasal passages on 
both sides or complete obstruction on one side so as to 
warrant a 10 percent schedular evaluation under 38 C.F.R. § 
4.97, Diagnostic Code 6502 (2000).  Accordingly, a 
noncompensable disability rating is assigned.  See 38 C.F.R. 
§ 4.31 (2000) [in every instance where the minimum schedular 
evaluation requires residuals and the schedule does not 
provide a no percent evaluation, a no percent evaluation will 
be assigned when the required residuals are not shown].

The Board finds that the most probative evidence in this 
regard to be the opinion of the September 1998 VA examiner, 
who conducted a thorough physical examination of the veteran 
and found that the nasal septum appeared normal, with no 
evidence of any deviation that would impair normal breathing.  
The VA examiner further concluded that there was no evidence 
of any significant nasal deformity or nasal obstruction.  

The Board recognizes that the September 1998 VA examiner 
found that the veteran's frontal sinuses were tender and that 
there was x-ray evidence suggesting that the veteran suffered 
from intermittent sinusitis.  However, the VA examiner 
specifically concluded that the veteran's sinusitis was not 
related to his service-connected residuals of a nasal 
fracture.

The veteran has contended that he experiences a variety of 
symptoms due to his residuals of a nasal fracture, including 
pain in his nose and difficulties breathing.  In support of 
this contention, he submitted medical reports from Dr. N.D., 
which reveal that he was treated on several occasions 
throughout 1999 for difficulty breathing.  However, there is 
no indication in Dr. N.D.'s reports that the physician ever 
found these symptoms to be due to his in-service nasal 
fracture.  In fact, although Dr. N.D. did discuss the 
etiology of the veteran's breathing difficulties, the 
physician specifically found that this problem was a result 
of the veteran's non service-connected COPD and history of 
tobacco use, rather than his in-service nasal fracture.

Although the veteran may believe that these symptoms are 
related to his service-connected residuals of a nasal 
fracture, there is no indication that the veteran possesses 
the specialized knowledge, skill, experience, training or 
education to provide competent testimony on medical matters, 
such as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495-496 (1992). 

As discussed above, the September 1998 VA examiner concluded 
that the veteran's nasal septum was normal and that there was 
no evidence of any deviation that would impair normal 
breathing.  Although VA examiner acknowledged that there was 
evidence that the veteran had a history of intermittent 
sinusitis, the examiner specifically concluded that the 
veteran's sinusitis was not related to his service-connected 
residuals of a nasal fracture.  There is no contrary medical 
evidence of record.  

Under the former schedular criteria, a noncompensable 
disability rating is assigned for slight symptoms.  Here, no 
symptoms have been clinically identified.  Under the current 
criteria, a noncompensable disability rating is assigned when 
the residuals required for a 10 percent rating are not shown.  
See 38 C.F.R. § 4.31.  Such is the case here.

As discussed above, VAOPGCPREC 3-2000 requires the Board to 
determine whether the former or current schedular criteria 
are more favorable to the veteran.  After an analysis under 
both criteria, It appears that there is little difference 
between the two criteria, at least with respect to the facts 
presented in this case.  To the extent that it must choose, 
the Board believes that the former schedular criteria is less 
rigorous and more favorable to the veteran.  

In Fenderson, 12 Vet. App. at 126, it was held that evidence 
to be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  Cf. Francisco, 7 Vet. App. 
at 58. In Fenderson, the Court also discussed the concept of 
the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  In this case, the 
Board is unable to identify any distinct period since August 
1993 in which a compensable disability rating is warranted 
for the veteran's service-connected residuals of nasal 
fracture.

Therefore, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the competent and 
probative evidence of record is against finding that a 
compensable evaluation is warranted either the former or the 
current schedular criteria at any relevant time.  Thus, the 
benefit sought on appeal is denied.

2.  Entitlement to service connection for chronic headaches.

3.  Entitlement to service connection for a bilateral eye 
disability.

The Board will first review the law, VA regulations and other 
authority which are pertinent to service connection.  The 
Board will then discuss the factual background underlying 
these claims.  The Board will then separately analyze the 
issues.

Relevant Law and Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Congenital or developmental defects such as refractive error 
of the eyes or personality disorders are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. 
3.303(c), 4.9 (1998).  See Winn v. Brown, 8 Vet. App. 510, 
516 (1996), and cases cited therein.

Factual Background

The veteran's service medical records are negative for any 
complaints of or treatment for eye problems.  

As noted above, in December 1953, the sustained a laceration 
and a simple transverse fracture of the nose with minimal 
displacement.   Within two days of this injury, the veteran 
reported that was experiencing head pains.  A diagnosis of a 
headache was noted.  The following day, the veteran 
complained of having a headache.  Subsequent service medical 
records are negative for any complaints or treatment for 
headaches.  During the physical examination conducted at 
discharge, the veteran's head was found to be normal.  In a 
May 1960 Army Reserve physical examination, the veteran's 
head was again found to be normal.  In a report of medical 
history completed in May 1960, the veteran reported that he 
had no history of frequent or severe headaches and no history 
of eye problems.

In July 1954, the veteran was treated with penicillin for 
three days due to acute urethritis due to gonococcus.

VA neuropsychiatric examinations conducted in July 1970 and 
March 1972 were negative for any complaints of headaches or 
eye problems.  A VA physical examination conducted in October 
1982 and a VA psychiatric examination conducted in November 
1982 were also negative for any complaints of headaches or 
eye problems.  

In a statement submitted in April 1992, the veteran contended 
that he had contracted syphilis in September 1953 and that he 
had been treated at an Aid Station.  He indicated that he had 
read that this disease causes a variety of problems, 
including blindness.  The apparently construed this statement 
to be a claim of entitlement to service connection for 
blindness and the residuals of syphilis.

In June 1992, the veteran was provided with a VA visual 
examination.  He reported that he had a history of problems 
due to syphilis.  The VA examiner noted that the veteran had 
uncorrected near vision of 20/50 and uncorrected far vision 
of 20/80 in his right eye.  The VA also noted that 
uncorrected near vision of 20/50 and uncorrected far vision 
of 20/50 in the left eye.  With respect to corrected vision, 
the VA examiner noted 20/30 near vision and 20/30 far vision 
in the right eye, and 20/30 near vision and 20/30 far vision 
in the left eye.  The VA examiner found no evidence of 
diplopia and no evidence of any visual field deficits.  The 
VA examiner noted a diagnosis of no significant ocular 
pathology.

In a September 1992 rating decision, the RO denied 
entitlement to service connection for blindness and the 
residuals of syphilis.

In August 1993, the veteran filed a claim of entitlement to 
service connection for headaches.  He contended that these 
headaches were related to his in-service nasal fracture.

In December 1993, a computerized tomography (CT) scan was 
performed, which revealed the veteran's brain to be normal.  
VA outpatient treatment records dated in throughout 1994 
indicate that the veteran was complaining of ongoing 
headaches, which he state he had been experiencing ever since 
he was hit in the head during service.  In a June 1994 
clinical note, an examiner noted a diagnosis of probable 
post-traumatic headaches.  In August 1994, examination of the 
veteran was noted to be normal.  The examiner noted a 
diagnosis of chronic headaches, by history, secondary to 
trauma.

In a June 1994 statement, the veteran indicated that he was 
seeking service connection for his eyes.  A March 1994 VA 
medical certificate reveals that the veteran reported 
experiencing pain in his nose and head, which radiated into 
his eyes.  Physical examination was essentially negative.  In 
October 1994, the veteran reported to a VA examiner that his 
eyes were painful and tearing.  He was given eye drops for 
treatment.  Subsequent VA outpatient records reflect further 
complaints of both headaches and eye pain.

During a personal hearing held at the RO in December 1994, 
the veteran testified that he had been experiencing headaches 
ever since his injury in service.  He stated that his service 
medical records reflect that he was started on Tylenol(r) at 
that time and that he was told that, in years later, he was 
going to have trouble.  He indicated that he did not seek 
treatment after his discharge, but did continue to take 
Tylenol(r).  The veteran reported that he began to seek 
treatment with VA in 1989 after his headaches became worse.  
He further reported that he was told by VA physicians that 
his injury to the head was causing all of his problems.  He 
stated that the headaches were always located in the front of 
his head.  During the hearing, the veteran's wife testified 
as to the various complaints the veteran had regarding his 
headaches.

In June 1996, a VA examiner noted that the veteran had 
chronic headaches secondary to remote frontal trauma.  In a 
February 1997 statement to his United States Congressperson, 
the veteran asserted that five or six physicians had told him 
in recent months that his headaches were caused by his in-
service blow to the head.

In its October 1997 decision, the Board denied the veteran's 
claim of entitlement to service connection for headaches.  
The veteran subsequently filed a timely appeal to the Court.  
As noted above, in its decision the Board referred the issue 
of entitlement to service connection for eye pain to the RO 
for appropriate action. 

In the April 1998 Joint Motion, the parties noted that the 
veteran had provided a list in May 1995 of the names of six 
VA physicians that reportedly told him that his headaches 
were secondary to his in-service nose fracture.  The Joint 
Motion stated that a remand was warranted in order to fulfill 
VA's duty to inform the veteran of the information to 
complete his application under 38 U.S.C.A. § 5103 (West 
1991).  As noted, the Court subsequently granted this motion, 
vacated the Board's October 1997 decision and remanded the 
veteran's claim of entitlement to service connection for 
chronic headaches to the Board for compliance with directives 
that were specified in the motion.  

In support of his claim, the veteran submitted a May 1998 
statement from Dr. E.F., a private physician.  Dr. E.F. 
indicated that the veteran had fallen and injured his nose 
while in the service, and that he had experienced chronic eye 
pain ever since.

In its July 1998 remand, the Board instructed the RO to 
request from the veteran that he provide a list of all health 
care providers from whom he had received treatment for his 
headaches.  The Board further instructed the RO to obtain any 
available treatment records from non-VA health care providers 
reported by the veteran, as well as any VA treatment records 
referred to by the veteran.  The RO was also instructed to 
provide the veteran with a VA medical examination in order to 
obtain an opinion as to the likelihood that the veteran's 
service-connected residuals of a nasal fracture are related 
to his complaints of headaches.

In September 1998, in accordance with the Board's remand 
instructions, the RO issued a letter to the veteran 
requesting that he identify all health care providers who 
have treated him for his headaches.  In responses received in 
November 1998, the veteran identified four physicians who 
treated him at VA Medical Centers (MC) in Waco and Temple.  
Included among these names was the VA physician who had 
conducted the September 1998 VA examination discussed below.

During his September 1998 VA examination, the veteran 
reported that he had experienced recurring headaches since 
"1961".  He indicated that they were sharp in nature and 
usually in the frontal area around the forehead.  Examination 
revealed the veteran's cranial nerves to be intact, and both 
motor and sensory status to be intact.  Minimal tenderness 
was noted over the frontal sinuses.  A CT scan was performed 
in October 1998, the results of which were found to be normal 
by the VA examiner.  The VA examiner noted that x-rays taken 
in October 1997 had shown sinusitis, but that this was all 
clear by the time x-rays were taken in February 1998.  The VA 
examiner concluded that the veteran seemed to have 
intermittent sinusitis, which in his opinion was the cause of 
his frontal headaches.  The VA examiner further concluded 
that the veteran's prior history of a nasal fracture was not 
the cause of his frontal headaches or the sinusitis.  The VA 
examiner noted a diagnosis of a normal brain, with a CT exam 
that revealed no significant changes from the last such exam.

In February 1999, the RO issued a request to the VA Central 
Texas Health Care System for all available treatment records 
pertaining to the veteran from October 1994 to the present.  
In the request, the RO specifically listed the names of the 
VA physicians reported by the veteran, as well as the dates 
on which he reportedly received treatment from these 
physicians.

The records reflects that the VA Central Texas Health Care 
System subsequently submitted all available copies of the 
veteran's VA treatment records between 1994 and 1997.  These 
records reveal that the veteran has received ongoing 
treatment for a variety of disabilities since 1994, including 
headaches.  On several occasions, the veteran reported that 
he had experienced headaches since he injured his head in 
service.  In a September 1995 clinical note, a VA examiner 
noted an impression of organic brain syndrome, not otherwise 
specified, secondary to a head injury.

In March 1999, the veteran was examined by Dr. N.D., a 
private physician.  In the report of examination, Dr. N.D. 
noted that the veteran had indicated that he hit his head and 
that he had experienced headaches ever since.  The veteran 
reported that he had undergone a CT scan and various 
consultations, but that his headache had not gone away, and 
that he wanted to draw benefits that he believed he was 
eligible for.  Dr. N.D. found that neurologic examination was 
normal.  Dr. N.D. noted a diagnosis of "chronic frontal 
headaches, possibly Post Traumatic Stress Syndrome."  

In a June 1999 letter, Dr. N.D. indicated that the veteran 
had chronic headaches which were the result of his injury 
sustained during service and is probably the result of post-
traumatic stress syndrome.  Similar diagnoses were noted by 
Dr. N.D. in clinical notes dated through November 1999.  
These records are negative for any complaints or treatment of 
eye problems.

As noted above, the RO issued a SSOC in April 2000 in which 
it determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for blindness, now claimed as eye pain.  Later 
that month, the veteran submitted a Substantive Appeal with 
respect to this issue.  In May 2000, the RO also issued a 
SSOC in which it continued to deny the veteran's claim of 
entitlement to service connection for headaches. 

Analysis

Chronic headaches

i.  Initial matters

As noted above, VA has a duty to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits.  See the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) [to be codified at 38 U.S.C. § 5103A].  
Pursuant to the joint motion, as adopted by the Court, this 
issue was remanded by the Board in July 1998 for additional 
evidentiary development, which was completed by the RO.  
There now is ample medical and other evidence of record, 
including a recent physical examination, and there is no 
indication from the veteran or his attorney that there are 
additional records available that have not been obtained and 
which would be pertinent to the present claim. 

As discussed in the joint motion, the veteran has submitted 
the names of several VA physicians that treated him for his 
disabilities over the past several years.  He asserts that 
these physicians each found that his claimed headaches were 
related to his in-service injury.  The Board notes that in 
February 1999, the RO requested all available treatment 
records pertaining to the veteran from the VA Central Texas 
Care System since 1994.  Later that month, these records were 
received and associated with the veteran's claims folder.  
Although not all of names identified by the veteran appear 
legibly in these records, as well be discussed below, it 
appears that several VA physicians did make notations in 
these records regarding the etiology of the veteran's 
headaches.  Furthermore, because the VA Central Texas Care 
System has submitted all available VA treatment records 
pertaining to the veteran, the Board finds that evidence 
specified by the veteran has been obtained to the extent 
possible under the circumstances, and that no further action 
is required in order to comply with VA's duty to assist.  

The standard of review has been discussed above and will not 
be repeated.

ii. Discussion

The veteran is seeking entitlement to service connection for 
headaches.  He essentially contends that his headaches are 
the result of his in-service nasal fracture.  In support of 
this claim, the veteran has submitted the medical reports of 
Dr. N.D., who diagnosed the veteran with chronic frontal 
headaches, secondary to a head injury during service.  He 
also pointed to statements by various VA physicians, who 
reportedly found that his headaches were the result of his 
in-service injury.

After reviewing the complete record, however, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  The Board finds the most probative evidence 
in this regard to be the opinion of the September 1998 VA 
examiner, who reviewed the veteran's claims folder and 
determined that his headaches were not related to his in-
service nasal fracture.  In reaching this conclusion, the VA 
examiner found that x-rays of the veteran's sinuses revealed 
evidence of intermittent sinusitis.  The VA examiner further 
found that a CT scan of the veteran's head and brain 
conducted in October 1998 was essentially normal.  The Board 
notes that this is consistent with previous CT scans of the 
veteran's head and brain obtained over the last several 
years, which were also essentially normal.  The VA examiner 
concluded that it was at least as likely as not that the 
veteran's sinusitis was actually the cause of his headaches, 
and that his sinusitis was not related to his in-service 
nasal fracture.

Although the veteran has argued that a nexus exists between 
the in-service head injury and his headaches, it is now well-
established that as a layperson he is not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  See 
, e.g., Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Board has considered the various medical reports which 
have attributed the veteran's headaches to his in-service 
trauma.  It appears that these reports were based on the 
veteran's statements to that effect rather than on a thorough 
review of the veteran's medical history, including the 
essentially negative service and post-service medical 
records.  

Since his August 1993 claim of entitlement to service 
connection for headaches, the veteran has reiterated to 
doctors that his headaches disorder began in service as a 
result of a head injury, as reflected by the notations they 
have made in their records. The fact that the veteran's 
history is recorded in medical records does not transform it 
into a competent medical opinion as to the date of onset.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In essence, 
the veteran's contentions to the effect that his headaches 
are is related to service appear to have merely been 
uncritically transcribed by health care providers without 
review of the veteran's entire medical history.  This case is 
therefore unlike the situation presented in Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998).  In that case, the 
examiner did not merely transcribe the veteran's statements, 
but rather reviewed the record and arrived at a medical 
conclusion based on the evidence. The examiner's opinion thus 
constituted competent medical nexus evidence.   

In this case, the Board finds these reports to be less 
probative than the opinion of the September 1998 VA examiner.  
In particular, the Board notes that Dr. N.D. failed to 
address the impact of the veteran's negative CT scans.  On 
the other hand, it is clear from the September 1998 VA 
examiner's report that she found the veteran's normal CT scan 
results to be supportive of her conclusion that his headaches 
were not related to his in-service nasal fracture.  In 
addition, Dr. N.D. failed to address the veteran's history of 
intermittent sinusitis, which the VA examiner concluded to be 
the likely source of the veteran's headaches.

Furthermore, the Board notes that the VA examiner was 
provided an opportunity to review the veteran's claims 
folder, including the service medical records that 
specifically address the nature of his in-service head 
injury.  In fact, the VA examiner specifically noted that the 
veteran had sustained a simple transverse fracture of the 
distal nasal bones with minimal displacement.  This is 
consistent with the diagnosis indicated in his service 
records dated in December 1953.  Dr. N.D., however, offered 
virtually no discussion as to the precise nature of the 
veteran's in-service injury and gave no indication that the 
physician had read the service medical reports pertaining to 
that injury.  The only discussion by Dr. N.D. regarding the 
nature of the veteran's in-service injury was a vague 
notation in her March 1999 report that the veteran had been 
"hit on the frontal part of the head".  

In light of Dr. N.D.'s failure to address the precise nature 
of the veteran's in-service injury or the impact of his 
negative CT scans, as well as the lack of any discussion 
pertaining to the veteran's intermittent sinusitis, the Board 
finds this opinion to be of much less probative value than 
that of the September 1998 VA examiner.  As discussed, the 
September 1998 VA examiner reviewed the veteran's claims 
folder, including both his in-service and post-service 
medical records, and found that it was unlikely that either 
the veteran's headaches or sinusitis were caused by his in-
service nasal fracture.

The Board recognizes the veteran's VA outpatient treatment 
records reveal that several VA examiners have noted diagnoses 
of chronic headaches and organic brain syndrome, secondary to 
a head injury in service.  For example, the Board notes 
notations to that affect in VA treatment records dated in 
September 1995, May 1996, and June 1996.  However, there is 
no indication that any of these examiners ever reviewed the 
veteran's claims folder or the documented medical history 
contained therein.  There is also no indication that any of 
these examiners ever reviewed the veteran's service medical 
records, including those pertaining to his in-service nasal 
fracture.  Rather it appears that each of these VA examiners 
based their opinions entirely on the veteran's own reports of 
having suffered from headaches since sustaining a head injury 
in service.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993) 
and cases cited therein.  For this reason, the Board places 
much more weight on the opinion of the September 1998 VA 
examiner, who, as noted above, reviewed the veteran's entire 
claims folder and found that it was unlikely that either his 
headaches or sinusitis were caused by his in-service injury.

The Board notes that the veteran has pointed to the fact that 
both Dr. N.D. and several VA examiners have found that his 
in-service nasal fracture caused his headaches.  In essence, 
he appears to be contending that if several physicians have 
suggested a link between his in-service injury and headaches, 
the evidence in support of his claim much outweigh the one 
medical opinion against, which is that of the September 1998 
VA examiner.  Although there is some superficial 
attractiveness to this argument, it is the quality of the 
medical evidence, rather than numbers, which is crucial.  For 
the reasons expressed above, the Board places greater weight 
of probative value on the opinion of the September 1998 VA 
examiner, who concluded that it was unlikely that the 
veteran's nasal fracture caused his claimed headaches and 
gave reasons and bases therefor, than it does on the opinions 
of Dr. N.D. and some VA examiners, who have offered merely 
conclusory statements based upon the veteran's own 
description of his in-service injury and notwithstanding the 
lack of diagnostic evidence that any identifiable head injury 
residuals currently exist.  In short, the veteran's repeated 
contentions as to the alleged onset of his headaches, in 
whatever form, do not constitute competent medical evidence 
and are outweighed by the September 1998 VA examination 
report.

The Board additionally observes that there is no medical 
evidence of a continuity of headaches.  See 38 C.F.R. 
§ 3.303(b) (2000).  The veteran did not report having 
headaches for several decades after service and indeed denied 
having frequent or severe headaches in 1960.  He initially 
reported headaches after service in 1993, at about the time 
he filed his claim for VA benefits.  There is thus no medical 
evidence which demonstrates continuity of symptomatology 
after service.  See McManaway v. West, 13 Vet. App. 60 
(1999).

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
headaches.  The benefit sought on appeal is accordingly 
denied.


Bilateral eye disability

i.  Initial matters

The veteran is also seeking entitlement to service connection 
for a bilateral eye disability, claimed as eye pain.  In 
support of his claim, he has submitted a medical statement 
from Dr. E.F., who noted that the veteran had experienced 
chronic eye pain since service.  He also submitted various 
treatment records dated over the last several years showing 
that he has received treatment for pain, redness, and tearing 
in his eyes.

At the outset, the Board notes that the RO characterized the 
veteran's claim in the April 2000 SSOC as an attempt to 
reopen a previously denied claim of entitlement to service 
connection for "blindness now claimed as eye pain."  The RO 
apparently found that the veteran's claim of entitlement to 
service connection for his eyes, which was filed in June 
1994, was an attempt to reopen his previously denied claim of 
entitlement to service connection for blindness, which was 
denied in the RO's September 1992 rating decision.  

However, the Board finds that since filing his claim in June 
1994, there has been no indication that the veteran is 
seeking service connection for blindness.  Rather, he appears 
to have referred repeatedly to either "eye pain" or eye 
problems" as the disability for which he is seeking service 
connection.  In support of this claim, he has submitted 
medical records reflecting complaints of pain, redness and 
other symptoms in his eyes.  These records are entirely 
negative for any indication that the veteran is blind or that 
he has any significant impairment of vision.  Therefore, the 
Board believes that the veteran is not seeking to reopen his 
previously denied claim for blindness.  Rather, the Board is 
of the opinion that the veteran is seeking service connection 
for an eye disability for which he has not previously sought 
service connection.  Thus, the Board will review all evidence 
of record with regard to this claim, without regard to 
whether new and material evidence has been submitted.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) [holding in 
part that a claim based on the diagnosis of a new mental 
disorder stated a new claim when the new disorder had not 
been diagnosed and considered at the time of the prior NOD].

In regard to VA's duty to assist the veteran in 
substantiating his claim, the Board finds that there is ample 
medical and other evidence of record on which to decide the 
claim, and that neither the veteran nor his attorney have 
pointed to any additional records that have not been obtained 
and which would be pertinent to the present claim.  
Therefore, the Board finds that all facts that are relevant 
to this issue have been properly developed and that no 
further action is required in order to comply with VA's duty 
to assist.  See the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) [to be 
codified at 38 U.S.C. § 5103A].  

The Board has considered whether a remand of this issue is 
appropriate so the RO can provide the veteran with a VA 
examination in order to determine whether he in fact has a 
bilateral eye disability.  However, the Board is of the 
opinion that a remand for a VA examination is not warranted 
in this case.  Although the Veterans Claims Assistance Act 
calls for the Secretary to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim, the Act specifically indicates that an examination is 
deemed "necessary" only if the evidence of record (lay or 
medical) includes competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and that the disability or symptoms may be 
associated with the claimant's active military service.  In 
this case and as will be discussed in detail below, the 
evidence of record, including all available treatment records 
reported by the veteran, are negative for any indication that 
the veteran either has a bilateral eye disability or that he 
experiences any symptoms that have been attributed to a 
bilateral eye disability.  Because there is no competent 
medical evidence that the veteran has a diagnosed bilateral 
eye disability, the Board finds that a remand in order to 
provide him with a VA examination is not warranted.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) [to be codified at 38 U.S.C. 
§ 5103A].


ii. Discussion

Having reviewed the record, the Board finds that the 
preponderance of the competent and probative evidence shows 
that the veteran does not have a current bilateral eye 
disability.

In this regard, the Board found the most probative evidence 
of record to be the veteran's extensive medical records, 
which do not contain any competent medical evidence of a 
current disability.  Although the Board recognizes that VA 
physicians have noted various symptoms in the veteran's eyes, 
including pain, tearing and redness, it appears that no 
physician has ever attributed these symptoms to a diagnosis.  
In addition, although the veteran's private physician, Dr. 
E.F., noted in his report that the veteran had experienced 
chronic eye pain since service, Dr. E.F. also failed to note 
any disability or underlying pathology to explain this pain.

Recently, the Court has had occasion to discuss what 
constitutes a disability.  A symptom, such as pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez- 
Benitez v. West, 13 Vet. App. 282, 285 (1999).  In this case, 
there are subjective complaints of pain, redness, and tearing 
of the veteran's eyes without any competent medical evidence 
of underlying pathology, despite extensive physical 
examination.  Since no competent medical evidence of current 
existence of any clinical disability manifested primarily by 
pain, redness, or tearing of the eyes has been presented, 
this claim must be denied.  See Rabideau, 2 Vet. App. at 143

Although the veteran is considered competent to report his 
symptoms, the record does not show that the veteran possess 
the requisite knowledge, skill, experience, training, or 
education to render him competent to testify as to medical 
matters, such as medical diagnoses.  Espiritu, 2 Vet. App. at 
494; Grottveit, 5 Vet. App at 93.  Thus, the veteran's 
statements do not constitute competent medical evidence of a 
current disability.

In short, the Board finds that there is no competent medical 
evidence of a currently diagnosed eye disability.  The Court 
has held that in the absence of a current disability, a claim 
must be denied.  See Rabideau, 2 Vet. App. at 143.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a bilateral eye disability.  The claim 
is accordingly denied.

As discussed above, the Board is deciding this case on a 
different basis than that of the RO, since the RO essentially 
denied the appellant's claim on the basis that no new and 
material evidence had been submitted to reopen a previous 
claim for blindness, rather than determining the merits of 
the claim.  However, the Board finds that no prejudice 
attaches to the veteran because of its action.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  The Board believes that the veteran has 
been given ample opportunity to provide evidence and argument 
in support of his claim.  It appears that in presenting these 
arguments, the veteran has argued the merits of his claim, 
rather than as to whether new and material evidence has been 
submitted.  It also appears that he has been provided with 
the requirements for establishing service connection, both by 
the Board in its October 1997 decision and by the RO on 
several occasions.  In short, the Board finds that the 
veteran has been given adequate notice of the need to submit 
evidence or argument and that he is not prejudiced by this 
decision.

4.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for a 
nervous condition.

At the outset of its discussion of this issue, the Board 
wishes to note that the term "nervous condition", as it has 
been used throughout the record, clearly refers to a 
psychiatric disorder rather than to a neurological disorder.  
Since the issue as stated above has been used throughout this 
appeal, the Board feels no need to recharacterize it at this 
late date as entitlement to service connection for a 
psychiatric disability. 

Relevant Law and Regulations

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2000).  

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

The Board observes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) [to 
be codified at 38 U.S.C. § 5103A] appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C. § 5103A(f).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

Previously submitted evidence

During the veteran's induction examination, the examiner 
found his psychiatric condition to be normal.  Subsequent 
service medical records are negative for any complaints or 
treatment related to mental problems.  During a physical 
examination completed at discharge, an examiner again found 
the veteran's psychiatric condition to be normal.  In a 
report of medical history completed in May 1960, the veteran 
reported that he had no history of any nervous trouble of any 
sort.  He also reported that he had no history of any 
depression or excessive worry.

As noted earlier in this decision, the veteran was treated 
for a gonococcal infection in July 1954.

The record reflects that in June 1968, the veteran filed a 
claim of entitlement to non service-connected pension 
benefits.  In support of this claim, he submitted VA 
treatment records showing that he was hospitalized at the 
VAMC in Temple, Texas  from September 1968 to November 1968 
for psychiatric problems.  In an October 19698 clinical note, 
a VA psychiatrist found that the veteran had a very rigid 
personality make-up and a basic underlying schizophrenic 
process which was controlled by repression and then 
depression.  In the October 1968 clinical note, the 
psychiatrist noted a diagnosis of anxiety reaction with 
depression, severe.  In a November 1968 discharge summary, a 
physician noted a diagnosis of psychoneurotic disorder with 
anxiety reaction and depression, moderately severe with some 
underlying schizoid tendencies.

In a November 1968 rating decision, the RO determined that 
the veteran was totally disabled for pension purposes due to 
his diagnosed anxiety reaction.

Subsequent VA treatment records reflect that the veteran 
continued to receive both inpatient and outpatient treatment 
for his psychiatric problems throughout 1969 and 1970.  In 
the report of the veteran's July 1970 VA neuropsychiatric 
examination, the VA neuropsychiatrist noted a diagnosis of 
anxiety reaction with marked depressive features and schizoid 
features.

In December 1971, the veteran filed a claim of entitlement to 
service connection for a nervous disorder.  He contended that 
he was treated for nerves and depression on several occasions 
in service.  In a January 1971 rating decision, the RO denied 
entitlement to service connection for a neuropsychiatric 
condition.  The RO noted that the veteran's service medical 
records were negative for any evidence of such a condition.  
That decision was not appealed.

VA medical records reveal that the veteran continued to 
receive occasional treatment for his psychiatric problems 
throughout the next decade.  Various diagnoses are noted, 
including depressive neurosis and anxiety reaction with 
schizoid features.  These records were negative for any 
indication that a physician ever found the veteran's 
psychiatric disorder to be related to his military service.

In November 1982, the veteran was provided with a VA 
psychiatric examination.  The VA psychiatrist noted that the 
veteran had a history of numerous hospitalizations for 
psychiatric problems.  The psychiatrist noted that as early 
as 1968, the veteran was hospitalized at the VAMC in Temple 
for an acute depressive reaction.  The psychiatrist noted 
Axis I diagnoses of major depressive disorder, recurrent, and 
atypical anxiety disorder and an Axis II diagnosis of 
atypical personality disorder.

In January 1992, the veteran filed to reopen his claim of 
entitlement to service connection for a nervous condition.  
He contended that his nervous condition was due to syphilis 
he contracted during service.  He indicated that he had been 
receiving treatment from the VAMC in Temple since the late 
1950's.  In a statement submitted in August 1992, the veteran 
stated that he had also been receiving treatment for his 
psychiatric problems from the VAMC in Waco since the 1950's 
and the VAMC in Marlin since the 1960's.  In his statement 
April 1992, the veteran explained that he had contracted 
syphilis in September 1953 and had been treated at an aid 
station.  He indicated that he had read that this disease 
causes nerve damage, depression and loss of memory.

A report of contact reflects that in May 1992, the RO 
requested the veteran's treatment records from the VAMC in 
Temple from the 1960's and the VAMC in Waco from the 1960's, 
to include records from the VAMC in Marlin from the 1950's.  
In September 1992, these facilities submitted all available 
treatment records pertaining to the veteran.  These records 
reveal that the veteran received ongoing treatment for 
various disabilities, including psychiatric problems, from 
1983 to 1992.  No records dated prior to 1983 were submitted.

In June 1992, the veteran was provided with a VA psychiatric 
examination.  When asked about his current complaints, the 
veteran stated "I need to get service connection because the 
government is at fault".  He indicated that he and his wife 
had read about syphilis in the library, and how it causes 
memory problems, deep depression, and "nervous condition".  
Following examination, the VA psychiatrist indicated a 
diagnosis of personality disorder with dependent and 
histrionic features.  The VA psychiatrist noted that the 
syphilis the veteran had contracted during service was 
apparently treated and resolved, and could not account for 
the multitude of physical and psychiatric complaints the 
veteran had reported over the years.

September 1992 rating decision

In a September 1992 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a nervous 
disorder.  In January 1993, the veteran's accredited 
representative submitted a statement from the veteran 
expressing disagreement with the RO's denial of service 
connection for a nervous disorder. 

In February 1993, the RO issued a SOC in which it continued 
to find that new and material evidence had not been submitted 
to reopen a claim of entitlement to service connection for a 
nervous disorder.  Later that month, the veteran responded by 
submitted a Substantive Appeal (VA Form 9) with respect to 
that decision.

In a signed statement received by the RO on August 18, 1993, 
the veteran withdrew his appeal with respect to his claim of 
entitlement to service connection for a chronic nervous 
disorder.

Newly submitted evidence

On September 3, 1993, the RO received a letter from the 
veteran, in which he indicated that he had experienced 
depression in service.  He reported that within about seven 
or eight years after his discharge, this depression had 
caused him to start to cry out.  In an October 1993 
statement, the veteran's accredited representative indicated 
that the veteran had intended his September 3rd statement to 
be "accepted as a reopened claim for a nervous condition and 
depression."

On September 21, 1993, the RO received a letter sent by the 
veteran to his U.S. Representative on August 27, 1993, in 
which he asserted that he had experienced problems with his 
nerves during service.

In an October 1993 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a nervous 
condition.  In January 1994, the veteran submitted a NOD with 
that decision.  Thereafter, in its October 1997 decision, the 
Board noted that no action had been taken with respect to 
this claim since the veteran submitted his NOD in 1994.  The 
Board therefore referred this matter to the RO for the 
issuance of a SOC.

In a March 1999 medical report, Dr. N.D. noted a diagnosis of 
chronic psychiatric problems.  The physician noted that the 
veteran had been under the care of Dr. P., a private 
psychiatrist, and that he was currently receiving psychiatric 
treatment from VA.  Similar diagnoses were noted by Dr. N.D. 
in medical reports dated throughout 1999.

In an authorization form submitted in November 1999, the 
veteran indicated that he thought he had been treated by Dr. 
P. from 1969 to 1984.  In a letter issued to Dr. P. in 
January 2000, the RO requested copies of all available 
treatment records pertaining to the veteran.  In a response 
received in April 2000, Dr. P. stated that he began treating 
the veteran in 1975, and that there were no longer any 
records of this treatment available.  In a report of contact 
dated in February 2000, the veteran also stated that he had 
no records pertaining to this treatment.  

In the SSOC issued in April 2000, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a nervous 
condition.  Later that month, the veteran submitted a 
Substantive Appeal (VA Form 9) in which he indicated that he 
wished to appeal all issues that had been listed on any 
previous Supplemental Statements of the Case.

Analysis

Finality

In a September 1992 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a nervous 
condition.  Although the veteran subsequently perfected a 
timely appeal regarding that denial, he withdrew that appeal 
in writing in a signed statement submitted in August 1993 
statement.  38 C.F.R. § 20.204(b) (1999).  Because the 
veteran withdrew his appeal before the Board could promulgate 
a decision, the RO's September 1992 rating decision became 
final.  See 38 U.S.C.A. 7105; 38 C.F.R. 20.1103; see also 
Evans, 9 Vet. App. at 285.

The Board notes that the statement submitted by the veteran 
on September 3, 1993 was submitted within one year of the 
date of the September 1992 rating decision.  Thus, the Board 
has considered whether this statement might constitute a NOD 
with respect to the September 1992 rating.  However, as noted 
above, the veteran has already submitted a NOD with the 
September 1992 decision.  In fact, he even perfect a timely 
Substantive Appeal with respect to that decision.  However, 
he explicitly withdrew that appeal in writing in an August 
1993 statement.  
Thereafter, he submitted another statement on September 3rd, 
1993 in which he asserted that his nervous disorder was 
related to service.  

The Board finds that the veteran's September 3rd, 1993 
statement does not meet the regulatory criteria for a NOD.  
In essence, the Board believes that this statement neither 
expresses disagreement with the September 1992 rating 
decision or a desire for appellate review.  In fact, the 
veteran made no mention whatsoever of the September 1992 
rating decision.  Rather, he merely asserted that his 
disability was related to service.  Thus, the Board believes 
that this document represented another attempt to reopen his 
previously denied claim, rather than a NOD with respect to 
the September 1992 decision.  

The Board further believes that this conclusion is consistent 
with the interpretation taken by the veteran's former 
accredited representative.  As noted above, in an October 
1993 statement, the representative indicated that when the 
veteran submitted his September 3rd statement, he "intended 
it to be accepted as a reopened claim for a nervous condition 
and depression."  Thus, the Board believes that it is clear 
that the veteran's September 3, 1993 statement was intended 
as an attempt to reopen his previously denied claim, rather 
than as an attempt to disagree with the September 1992 rating 
decision.  Therefore, the September 1992 rating decision 
became final.  See 38 U.S.C.A. 7105; 38 C.F.R. 20.1103.  In 
order to reopen the claim, new and material evidence must be 
submitted.  38 U.S.C.A. 5018; 38 C.F.R. 3.156.

New and material evidence

After reviewing the record, the Board is of the opinion that 
new and material evidence has not been submitted sufficient 
to reopen the veteran's claim for a nervous condition.  In 
January 1971, the RO denied this claim because there was no 
evidence indicating that the veteran's diagnosed anxiety 
reaction had developed in service.  This decision was 
confirmed by the RO in the September 1992 rating decision.  
Although the RO acknowledged that the veteran had been 
diagnosed with a psychiatric disorder after service, the RO 
found that the veteran had still failed to submit any 
competent evidence showing that this condition was either 
incurred in or aggravated by service.

Since filing to reopen his claim, the veteran has submitted 
additional statements in which he asserted that his claimed 
psychiatric disorder had developed in service.  He has also 
submitted private and VA treatment records showing that he 
has been receiving ongoing treatment for psychiatric problems 
throughout the last three decades.

With respect to the veteran's own statements, the Board notes 
these statements appear to be essentially identical to 
statements submitted before the September 1992 rating 
decision.  Thus, the Board finds them to be essentially 
cumulative of previously submitted evidence.  In addition, 
even if these statements were "new", there is no evidence 
that the veteran possesses the requisite medical training are 
expertise necessary to render him competent to offer evidence 
on matters such as medical diagnosis or medical causation.  
In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that lay persons are not competent to offer medical opinions 
and that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court specifically stated: 
"[l]ay assertions of medical causation . . . cannot suffice 
to reopen a claim under 38 U.S.C. 5108."  Because the veteran 
is not competent to relate his claimed psychiatric disorder 
to service, the Board finds that his statements are not 
"material", as they do not bear directly and substantially 
upon the specific matter under consideration, and are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

Regarding the newly submitted private and VA psychiatric 
records, the Board notes that these records merely reflect 
that the veteran has continued to receive treatment for his 
claimed disorder.  However, the record at the time of both 
the January 1971 and September 1992 rating decisions already 
contained substantial evidence indicating that the veteran 
suffered from a psychiatric disorder and that he was 
receiving treatment for that disorder.  The RO denied the 
veteran's claim because there was no evidence that his 
claimed nervous disorder was either incurred in or aggravated 
by service.  To date, the veteran has still submitted no 
competent evidence showing that his claimed psychiatric 
disorder was either caused or aggravated by service.

Thus, because the additional private and VA psychiatric 
records submitted by the veteran merely reflect ongoing 
treatment for a current psychiatric disorder, without 
comments concerning its etiology, the Board finds that this 
additional evidence is merely cumulative of previously 
submitted evidence, does not bear directly and substantially 
upon the specific matter under consideration, and is 
therefore not so significant that it must be addressed in 
order to fairly decide the merits of the claim.

The Board is of course aware that in a number of 1999 medical 
reports of the veteran's physician, Dr. N.D., a diagnosis of 
"post traumatic stress syndrome" was noted in connection 
with the veteran's headaches.  The Board has considered 
whether these records were intended to refer to the 
psychiatric disorder known as post-traumatic stress disorder 
(PTSD) which was somehow related to the veteran's head injury 
during service.  However, it is clear from a review of these 
reports that the diagnosis of "post traumatic stress 
syndrome" noted by Dr. N.D. was intended to refer to the 
veteran's physical trauma during service and resulting 
frontal headaches, not to a psychiatric disorder.  Indeed, in 
the March 1999 report of the veteran's medical history and 
physical examination, Dr. N.D. distinguished between the 
"post traumatic stress syndrome" causing frontal headaches 
on one hand and the veteran's "chronic psychiatric 
problems" on the other, thus clearly indicating that the 
disability she characterized as "post traumatic stress 
syndrome" was not a "chronic psychiatric problem".  In 
addition, in that report Dr. N.D. did not refer to PTSD or to 
any history or symptoms consistent with PTSD.  

Adding further credence to the conclusion that Dr. N.D.'s 
reference to "post traumatic stress syndrome" was intended 
to mean a physical injury with resultant headaches rather 
than a psychiatric disability is her June 1999 letter, in 
which she again referred to headaches resulting from the head 
injury in service as "post traumatic stress syndrome".  
Nowhere in any of Dr. N.D.'s reports is there any reference 
to any psychiatric symptomatology consistent with PTSD, and 
PTSD was never diagnosed.  In addition, and very 
significantly in the Board's view, Dr. N.D. is board 
certified in Internal Medicine and she made it clear in her 
March 1999 report that she was treating the veteran for 
physical, not psychiatric, problems and that the veteran was 
receiving psychiatric care elsewhere.  It is obvious that she 
was not treating the veteran for psychiatric problems and was 
not rendering an opinion concerning the psychiatric problems.

The Board therefore finds these medical reports of Dr. N.D. 
do not purport to diagnose PTSD but rather addressed the 
origins of the veteran's headaches.  That aspect of the case 
has been discussed in detail above.  These reports therefore 
do not constitute new and material evidence concerning the 
veteran's psychiatric disability.

The Board notes that in addition to diagnoses of various 
acquired psychiatric disorders, the veteran's treatment 
records also reflect diagnosis of a personality disorder.  
However, the Board notes that this is also cumulative of 
previously submitted evidence, because the June 1992 VA 
psychiatrist had already noted a diagnosis of a personality 
disorder.  Furthermore, even if this diagnosis had not been 
previously associated with the record, the Board notes that 
congenital or developmental defects such as personality 
disorders are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (1999).  Thus, the Board finds that this additional 
evidence is merely cumulative of previously submitted 
evidence, and is not so significant that it must be addressed 
in order to fairly decide the merits of the claim.

In short, to date the veteran has submitted no additional 
competent medical evidence showing that his claimed nervous 
disorder was caused by or aggravated during his military 
service.  Therefore, the Board finds that the additional 
evidence which was submitted by the veteran as to these 
matters, consisting primarily of his own statements and both 
private and VA treatment records, is merely cumulative of 
previously submitted evidence, does not bear directly and 
substantially upon the specific matter under consideration, 
and is not so significant that they must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the Board finds that new and material evidence has not been 
submitted, and the claim is not reopened.  The benefit sought 
on appeal remains denied.

Additional Matter

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096 (2000) [to be codified at 
38 U.S.C. § 5103] requires that VA notify the veteran and his 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate his claim.  The record in this case reflects 
that the veteran was advised of the type of evidence needed 
to reopen his claim for service connection.  The Board is not 
on notice of the existence of any evidence that, if true, 
would serve to reopen his claim.  As noted above, the veteran 
has reported receiving treatment from a private psychiatrist, 
Dr. P., between 1969 and 1984.  However, the RO has been 
informed by both Dr. P. and the veteran that there are no 
records available pertaining to this treatment.  The veteran 
also reported receiving treatment from various VAMC's between 
1955 and 1968.  However, the RO has specifically attempted to 
obtain these records; however, they were also found to be 
unavailable.  


ORDER

Entitlement to a compensable evaluation for the residuals of 
a fracture to the nasal bone is denied.

Entitlement to service connection for chronic headaches is 
denied.

Entitlement to service connection for a bilateral eye 
disability is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a nervous 
condition is denied.




		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals



 


